    Case 1:21-cv-00878 Document 18 Filed 04/01/21 Page 1 of 1 PageID #: 87




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  JAVON FOLSE                                             CIVIL ACTION


  VERSUS                                                  NO: 20-2680


  RHONDA LEDET, ET AL.                                    SECTION: "A" (4)


                                      ORDER

       The Court, having considered the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to

object to the Magistrate Judge's Report and Recommendation, hereby approves the

Report and Recommendation of United States Magistrate Judge and adopts it as its

opinion in this matter.

       Accordingly;

       IT IS ORDERED that the Motion to Sever and Transfer (ECF No. 6) is

GRANTED, and the claims against Warden Book regarding the conditions of plaintiff’s

confinement in and transport from Catahoula Correctional Center are SEVERED and

TRANSFERRED to the United States District Court for the Western District of Louisiana.

       March 31, 2021

                                 _______________________________
                                          JAY C. ZAINEY
                                   UNITED STATES DISTRICT JUDGE
